ORDER

WHEREAS, on January 16, 1997, this court suspended petitioner Gerald D. The-dens from the practice of law for a period of 6 months, effective 14 days from the date of this court’s order; and
WHEREAS, petitioner has filed with this court an affidavit stating that he has fully complied with the terms of the court’s suspension order; and
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed with this court an affidavit stating that the Director has no objection to petitioner’s reinstatement to the practice of law effective July 30,1997,
IT IS HEREBY ORDERED that petitioner Gerald D. Thedens be, and the same is, reinstated to the practice of law in the State of Minnesota effective July 30, 1997, subject to petitioner’s successful completion of the professional responsibility portion of the state bar examination by January 16, 1998.
BY THE COURT:
/s/ Alan C. Page Alan C. Page Associate Justice